Title: From John Adams to John Thornton Kirkland, 5 January 1807
From: Adams, John
To: Kirkland, John Thornton



Dear Sir
Quincy 5 Jan 1807

Upon the recommendation of General Washington Gen Hamilton and General Pinckney I appointed your brother George an officer in the American army in which he served from its creation to its dissolution in that division of it which was under the general superintendance of Gen Hamilton and the immediate command of Col Smith. When he left the army in 1799 I well remember that several letters or certificates were shewn to me, one I believe from Gen Hamilton and another from Gen North expressing in very handsome terms their approbation of his conduct—One from Col Smith under whose more immediate command and inspection he had served, expressing in very strong terms his approbation of Kirklands activity vigilance diligence discipline & skill as an officer during the whole of the service I am Sir with great regard / your humble Servant

J. A